                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
    Case No.     2:18-cv-09381-CJC-SK                                             Date     November 8, 2018
    Title        Carlos Jose Lopez v. Clark



    Present: The Honorable         Steve Kim, U.S. Magistrate Judge
                    Connie Chung                                                         n/a
                    Deputy Clerk                                           Court Smart / Recorder

            Attorneys Present for Petitioner:                         Attorneys Present for Respondent:
                     None present                                                  None present


    Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

        On November 2, 2018, Petitioner filed a petition for writ of habeas corpus under 28
U.S.C. § 2254 challenging his 1998 convictions and sentence for automobile burglary, unlawful
taking of a vehicle, and grand theft. (Pet., ECF 1 at 2). Petitioner was sentenced to state prison
for 26 years to life under California’s Three Strikes law. (Id.). In 2012, California enacted
Proposition 36, which modified the Three Strikes Law and “created a postconviction release
proceeding” for prisoners convicted of non-violent or non-serious third strike offenses to seek
resentencing. Williams v. Valenzuela, 2018 WL 2059644, at *2 (C.D. Cal. Mar. 23, 2018). But
relief under Proposition 36 is not mandatory and may be denied in the discretion of the
California state court if “the court determines that resentencing would pose an unreasonable
risk of danger to public safety.” Id.

       Petitioner filed an unsuccessful petition under Proposition 36 in 2015 (L.A. Super. Ct.
BA143618), which he appealed to the California Supreme Court. But the California Supreme
Court dismissed review as improvidently granted in November 2017. (Cal. S. Ct. S234827). 1
Petitioner then filed his federal petition here one year later, apparently seeking review of the
California state courts’ decision not to grant him Proposition 36 relief. “If it plainly appears
from the petition,” however, “that the petitioner is not entitled to relief” under § 2254, the
Court “must dismiss the petition.” Rule 4 of Rules Governing Section 2254 Cases; see also
Local Rule 72-3.2 (summary dismissal of habeas corpus petitions). It appears that Petitioner is
not entitled to habeas relief for several reasons: his challenge is not cognizable as a federal
habeas claim, it has not been exhausted in state court, and it is facially untimely.

       First, the Court has jurisdiction under § 2254 to review a state prisoner’s claim “only on
the ground that he is in custody in violation of the Constitution or laws . . . of the United
States.” 28 U.S.C. § 2254(a). But Proposition 36 relief is purely a creature of state law; it is not
mandated by federal law. Thus, if Petitioner is claiming that he should have received a shorter

1The Court takes judicial notice of the public records of Petitioner’s direct appeals and state petitions for recall of
his sentence. See Smith v. Duncan, 297 F.3d 809, 815 (9th Cir. 2002).

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       2:18-cv-09381-CJC-SK                                Date    November 8, 2018
 Title          Carlos Jose Lopez v. Clark


sentence under Proposition 36 (Pet. at 4-5), that is not a claim reviewable in federal habeas
court. See Williams, 2018 WL 2059644, at *5 (“Matters relating to state sentencing law
generally are not cognizable on federal habeas review.”); Jones v. Super. Ct. of L.A., 2016 WL
7638205, at *2 (C.D. Cal. Nov. 17, 2016) (claim that petitioner has a right to resentencing
under Proposition 36 “is not cognizable . . . because it pertains solely to the state court’s
interpretation of state sentencing law”).

        Second, even if Petitioner’s claim were construed as a cognizable federal claim, he has
failed to show that it has been exhausted in California state court. A federal court may not
grant habeas relief to persons held in state custody unless they have exhausted available state
court remedies by presenting their federal claims up to the California Supreme Court. See 28
U.S.C. § 2254(b)(1)(A); Baldwin v. Reese, 541 U.S. 27, 29 (2004). While Petitioner did try to
appeal the denial of his petition for resentencing in the California Supreme Court under
California state law, that is not the same as presenting the alleged federal law claim, if any,
that Petitioner wants to raise in federal habeas court. Because it does not appear that
Petitioner has raised any such federal claim about his sentence to the California Supreme
Court, the Petition is unexhausted. (Pet. at 3, 5.).

        Lastly, even if Petitioner has raised a cognizable federal habeas claim and it were
deemed exhausted, the Petition is still facially untimely by 18 years. On direct appeal, the
California Supreme Court dismissed review on March 15, 2000, and because Petitioner did not
file a petition for writ of certiorari to the U.S. Supreme Court, his conviction became final 90
days later, on June 13, 2000, at the expiration of the time for filing for such a petition. (Pet. at
3). From that date, Petitioner had one year—by no later than June 13, 2001—in which to file a
timely federal petition absent any tolling. See 28 U.S.C. § 2244(d)(1)(A). No statutory tolling
is available for any state habeas petition filed after the expiration of the one-year limitations
period. See 28 U.S.C. § 2244(d)(2); Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003).
Nor does there appear any basis for equitable tolling or the delayed commencement of the
limitations period under § 2254(d)(1).

       THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before December 10,
2018 why the Court should not dismiss this action for lack of jurisdiction, failure to exhaust,
and untimeliness. If Petitioner no longer wishes to pursue this action, he may
voluntarily dismiss the action under Federal Rule of Civil Procedure 41(a) by
filing a “Notice of Voluntary Dismissal.” The Clerk is directed to provide Petitioner with
a Notice of Voluntary Dismissal Form CV009. If Petitioner does not file a notice of
voluntary dismissal or timely response to this Order to Show Cause, the Court
may also recommend involuntary dismissal of the Petition for failure to
prosecute and/or obey court orders. See Fed. R. Civ. P 41(b); L.R. 41-1.




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                              Page 2 of 2
